Dissenting Opinion.
Roby, C. J.
The negligence relied upon as establishing liability is the furnishing of a defective chisel by appellant for the use of its employes and the failure to inspect the same. One stated ground for a new trial was that the verdict was not sustained by sufficient evidence. The basis for liability is negligence. A cold-chisel is a tool designed for use in the manner in which the one in question was being used, i. e., held against the iron to be cut and struck by a hammer. That there is an element of danger in the process is a matter of common knowledge. That the chisel may be splintered by the blows against it is likewise true. When the master furnishes a proper chisel, and provides for its replacement or repair when, required, he has done everything which can be exacted of him. The manner of holding and striking the chisel and the time to lay it aside are details of such nature as must ordinarily be left to those who use the tool. Appellant provided a supply of suitable chisels, and the fact that one of them was used by its employes after it had become battered does not sustain a charge of negligence. The motion for a new trial was therefore well made. Cincinnati, etc., R. Co. v. Phinney (1906), 38 Ind. App. 546; Bier v. Jeffersonville, etc., R. Co. (1892), 132 Ind. 78.
*603Appellee, without the slightest fault, has lost an eye. The instincts of humanity and the soundest policy unite in demanding that the burden of such misfortune be not solely borne by the unfortunate individual, but that it be to some extent shared by the business- in the carrying on of which it occurred. But the law in its present state does not permit a recovery, and the judgment should be reversed. The hardship of such conclusion illustrates with force the necessity for legislation fixing' the reciprocal rights of employer and employe.